DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 13, 2021 has been entered.  Amendment of claims 10-13, 15 and 18 is acknowledged.  Claim 19 has been cancelled. Claim 20 is withdrawn pursuant to Applicants' election filed on July 6, 2020. Claims 10-18 are currently under consideration in this application.
The objections to claims 11-13, 15 and 18 are withdrawn in view of Applicant's claim amendments.
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.  Applicant traversed the rejection of Claim 10 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McHale by arguing McHale fails to disclose the limitations of claim 10, specifically, applying electrical pulses of opposite polarities to different groups.  In response to Applicant's argument, McHale (¶ 116, 130, 133) teaches the electric field signal generating circuitry (EFG) may be equipped with a polarity alternating capability and the needles are coupled to the EFG, such that opposing needle pairs (2 different groups) provide electrical contacts for the application of three independent electric field generation signals (signals of different polarities).  The signals can further be applied to the needles in any combination (opposite polarities applied to different groups).  Polarity alternating capability is construed as the ability to .
Applicant further quotes McHale ¶ 133 (an electric field can be applied between the central needle and a single one of the external needles, between the central needle and two or more of the outer needles, or between combinations of outer needles only) and states that this paragraph refers to a single electrical field and is silent with regard to the use of opposite polarities.  Examiner respectfully disagrees.  McHale ¶ 133 also discloses "signals can be applied to any number of the needles in any combination", which is interpreted as applying an electrical pulse/signal to different groups.  Examiner submits that when ¶ 133 is viewed together with ¶ 116, it logically flows from the prior art disclosure that an electric pulse of a first polarity and an electric pulse of a second polarity can applied to two or more groups of needle-shaped electrodes and subsequently reversed to apply the opposite polarity to each group.  Therefore, the rejections have been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Prior Rejection – Modified as Necessitated by Amendment) Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 10, lines 5-14 recites "applying an electric pulse of a first polarity to a first group selected from the at least two groups, and simultaneously applying an electrical pulse of a second polarity to remaining groups of the at least two groups; subsequently applying an electric pulse of the first polarity on a second group selected from the remaining groups, and simultaneously applying an electric pulse of the second polarity to other groups of the at least two groups, wherein the electrodes receiving the electric pulse of the first polarity are surrounded by the electrodes receiving the electric pulse of the second polarity, and the first polarity and the second polarity are opposite."  It is unclear whether the term “a first group selected from the at least two groups” is simply referring to the first group and whether the term “the at least one remaining group of the at least two groups” is referring to the second group.  The limitations in lines 5-11 are confusing and it is unclear if Applicants are requiring simultaneously applying a negative pulse to a first group and applying a positive pulse to a another group, then in a 
Claims 11-18 are dependent on claim 10 and are also rejected due to said dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(Prior Rejection – Modified as Necessitated by Amendment) Claims 10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McHale (US20050043726A1).
Regarding claim 10, McHale teaches an electroporation method (McHale ¶ 153, lines 4-6: the electrode configurations described may also be used in other applications. For example, they may suitably be employed for electroporation), using a high-density distributed three-dimensional electrode device comprising an electrode array that further comprises a plurality of needle-shaped electrodes and an electrode fixing assembly on which the electrode array is fixed (McHale ¶ 137, lines 1-4: FIG. 7A is a schematic section view of an EFD (electric field delivery component) with an electrode configuration comprising of a matrix of, in this example, fifty-five parallel needles arranged in a regular rectangular array; Figure 7A), wherein the method includes following steps: applying an electric pulse of a first polarity to a first group selected from the at least two groups, and simultaneously applying an electrical pulse of a second polarity to remaining groups of the at least two groups; subsequently applying an electric pulse of the first polarity on a second group selected from the remaining groups, and simultaneously applying an electric pulse of the second polarity to other groups of the at least two groups, wherein the electrodes receiving the electric pulse of the first polarity are surrounded by the electrodes receiving the electric pulse of the second polarity, and the first polarity and the second polarity are opposite (McHale ¶ 116: The EFG (Electric Field Signal Generating Circuitry) may be capable of supplying the electric field in either a unipolar mode and also be equipped with a polarity alternating capability; ¶ 130, lines 5-9: The needles are respectively coupled to the EFG ¶ 133, lines 7-13: Signals can be applied to any number of the needles in any combination (applying electrical pulse of opposite polarities to different groups). For instance, an electric field can be applied between the central needle and a single one of the external needles, between the central needle and two or more of the outer needles, or between combinations of the outer needles only (electrodes receiving the electric pulse of first polarity are surrounded by the electrodes receiving the electric pulse of the second polarity). The direction of the applied electric field can also be varied).
	Regarding claim 14, McHale teaches the plurality of electrodes in the electrode array is arranged according to an equilateral polygon, and the distances between every two adjacent electrodes in the electrode array are equal (the vertices of a square are equidistant) (McHale ¶ 16, lines 3-7: the electric field delivery component may comprise a plurality of electrical contacts positioned at the vertices of a regular polygon, preferably a triangle, a square, a pentagon, a hexagon, or a heptagon; Figure 7A and 7B).
	Regarding claim 15, McHale teaches a shape of the electrode array is an equilateral hexagon formed by several equilateral triangles, and the electrodes are located at the vertices of the equilateral triangles (McHale ¶ 16, lines 3-7: the electric field delivery component may comprise a plurality of electrical contacts positioned at the vertices of a regular polygon, preferably a triangle, a square, a pentagon, a hexagon, or a heptagon).
claim 16, McHale teaches the material of the electrodes comprises stainless steel (McHale ¶ 121, lines 1-5: The EFD (electric field delivery component) may comprise needle electrodes for insertion into the tissue at the treatment site. The needles may be formed from any suitable material, e.g., a hypoallergenic material. Such materials may include any combination of stainless steel).
	Regarding claim 17, McHale teaches the electrode fixing assembly comprises an electrode connecting circuit board and an electrode positioning board, and the electrode connecting circuit board connects the electrodes applied with the same electric pulse together (McHale ¶ 113, lines 1-8: The EFG (Electric Field Signal Generating Circuitry) is operable to generate an electric field signal which is supplied to the EFD via cabling to provide an electric field at a treatment site in the vicinity of the EFD. The EFG may be operable to provide a wide range of one or more electric field signals, for example, oscillatory, steady state, pulsed, pulsed exponential decay, generalized periodic or randomized waveforms, or a combination thereof), and the electrodes reside within the electrode positioning board; Figures 7A, 7B).
Regarding claim 18, McHale teaches the electrodes in the electrode array are divided into three groups and a homogeneous electric field is achieved by superposing the resulted electric fields in the following sequential and cyclic manner: applying a positive electrical pulse to the first group, and simultaneously applying a negative electrical pulse to the second group and the third group; subsequently applying a positive electrical pulse to the second group and simultaneously applying a negative electrical pulse to the first group and the third group; and subsequently applying a positive electrical pulse to a third group and simultaneously applying a negative McHale ¶ 116: The EFG (Electric Field Signal Generating Circuitry) may be capable of supplying the electric field in either a unipolar mode and also be equipped with a polarity alternating capability; ¶ 130, lines 5-9: The needles are respectively coupled to the EFG such that opposing needle pairs (different groups) provide electrical contacts for the application of three independent electric field generation signals from the EFG; ¶ 130, lines 13-16: Different numbers of pairs of needles (groups) can be used and similarly arranged in a polygon array, e.g. 2, 4 or 5 pairs of needles in a cross, octagon or decagon pattern, depending on the details of the area of tissue to be treated; ¶ 133, lines 7-13: Signals can be applied to any number of the needles in any combination (applying electrical pulse of opposite polarities to different groups). For instance, an electric field can be applied between the central needle and a single one of the external needles, between the central needle and two or more of the outer needles, or between combinations of the outer needles only. The direction of the applied electric field can also be varied; Figure 7b: depicts the array capable of dividing into 3 groups wherein the electrodes of the first group can be surrounded by the electrodes of the second and third group, the electrodes of the second group can be surrounded by the electrodes of the first and third group and the electrodes of the third group can be surrounded by the electrodes of the first and second group). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Prior Rejection – Maintained) Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McHale (US20050043726A1) in view of Hannaman (WO0004949A1). 
Regarding claims 11-13, McHale teaches the number of electrodes is more than 36 (McHale ¶ 137, lines 1-4: FIG. 7A is a schematic section view of an EFD with an electrode configuration comprising of an matrix of, in this example, fifty-five parallel needles arranged in a regular rectangular array), but does not teach the diameters of the electrodes, distance between two adjacent electrodes, or the number of electrodes is 37. 
Hannaman teaches 0.3 mm diameter electrode probes at a distance of 1 mm between two adjacent electrodes (Hannaman Pg. 25, lines 20-24: The two probes described in Example 1 are placed exactly 1 mm apart in the stereotaxic apparatus.  In this way, the probes can easily be moved to a specific location in relation to the electrode while maintaining a 1.0 mm separation.  Electrodes of 0.3 mm, 1.13 mm, 1.57 mm, 2.38 mm, and 3.18 mm are tested at spacings ranging from 4 mm to 34 mm).
Hannaman Pg. 8, lines 23-29: In another aspect of the invention, a method is provided to determine the optimal electrode cross section for a given array based on the geometric relationship of the component electrodes.  Use of this method will allow the array parameters (e.g. electrode spacing "L", number of electrodes, applied voltage) to be adjusted and optimized for more efficient generation of the necessary electric fields.  The result of this optimization would be an array which could more closely approximate the perfectly homogeneous distribution of electric fields observed during in vitro applications; McHale ¶ 124, lines 13-16: The separation of the needles can be chosen based on the size of the treatment site and/or the required electric field strength for a given voltage supplied by the EFG (Electric Field Signal Generating Circuitry)).  Furthermore, the size, number and positioning of electrodes are design choices that would have been prima facie obvious to one of ordinary skill in the art according to any electroporation need.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657